DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ledge extending a predetermined distance over the lighting recess (see Claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 11,104,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite broader limitations than the patent claims and therefore are considered to be anticipated by the patent claims.  In this regard, Pending Claim 1 is anticipated by Patent Claims 1, 3 and 7, Pending Claim 2 is anticipated by Patent Claim 2, Pending Claim 3 is anticipated by Patent Claim 4, and Pending Claim 4 is anticipated by Patent Claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al 2015/0109815.
	Regarding Claim 1, Ichikawa et al shows Figure 1A, a furnishing element comprising a panel comprising a panel body 20, the panel body 20 comprising an illumination surface having an illumination zone, and wherein the panel body defines a lighting recess 20a within the panel body 20 relative to the illumination surface, a lighting system comprising a light source assembly 14 and a light guide 12 retained within the lighting recess 20a defined by the panel body 20, the light guide 12 comprising a guide surface having an illumination edge 12d and a border edge 12a adjacent to the illumination edge 12d, wherein the illumination edge 12d is adapted to receive a light source emission from the light source assembly 14, and wherein the guide surface is shaped such that illumination edge 12d and the border edge 12a are non-coplanar and the board edge is vertically above a non-edge portion of the illumination surface, wherein the lighting system is adapted to selectively illuminate a portion of the illumination zone. 
	Regarding Claim 2, Ichikawa et al discloses the panel comprises a sidewall panel (see para. 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al 2015/0109815 in view of Yamada et al 9,862,301.
 	Regarding Claims 3 and 4, Ichikawa et al shows in Figure 1A, the light source spaced from the illumination edge but fails to show an optical diverter between the light source assembly and illumination edge of the light guide.  Yamada et al teaches that it is known in the art in Figure 10B to provide an optical diverter which diverts the light source emission at a non-zero angle positioned between a light source assembly and an edge of a light guide 106.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Ichikawa et al to include an optical diverter between an edge of the light guide and the light source assembly in the same manner as taught by Yamada et al to provide increased illumination and greater control for the emitted light.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al 2015/0109815 in view of Tanaka et al 2017/0023723.
	Regarding Claim 5, Ichikawa et al discloses the light source is a light emitting diode 14a fails to show a housing integrally formed with the panel body.  Tanaka et al teaches that it is known in the art to provide an integral housing 30 with a panel assembly 11 with a light guide receivable within the housing chamber (see Figs. 1 and 3, para. 0064).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Ichikawa et al to include a housing for the lighting assembly which receives the light guide in the same manner as taught by Tanaka et al to provide for efficient utilization of the emitted light and eliminate unnecessary assembly of components.

Claims 6-8, 10-12, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al 2015/0109815 in view of Kleo et al 2012/0320621.
Regarding Claims 6-8, 10-12 and 14, Ichikawa et al fails to show the rear surface of the panel assembly comprising an insertion opening with a covering projection.  Kleo et al teaches that it is known in the art in Figures 1 and 4, to provide a surface with insertion openings comprising a plurality of covering projections 4 for covering the opening and providing access into a lighting recess area. The covering projections removably attached to the surface of the body (see para. 0300).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Ichikawa et al to include a removable covering projection on the rear surface in the same manner as taught by Kleo et al to provide convenient access into the interior of the furnishing element for repairs or maintenance.
Regarding Claim 15, Ichikawa et al shows in Figure 1A, wherein the light guide 12 comprises an edge 12d, wherein the light source 14a is positioned adjacent to the edge 12d of the light guide 12 within the lighting recess such that the light source emission from the light source 14a is directly into the light guide 12.
Regarding Claim 17, Ichikawa et al shows in Figure 1A, the lighting system further comprising a diffuser 13 covering the recess opening, wherein the diffuser 13 is positioned such that the diffuser surface of the diffuser forms a continuous surface with a panel surface of the panel body 20 (see para. 0060).
Regarding Claim 18, Ichikawa et al shows in Figure 1A, wherein the light guide 12 comprising a guide surface having an illumination edge 12d and a border edge 12a adjacent to the illumination edge 12d, wherein the illumination edge 12d is adapted to receive a light source emission from the lighting system, and wherein the guide surface is shaped such that the illumination edge 12d and the border edge 12a are non-coplanar and the border edge is vertically above a non-edge portion of the illumination surface.
Regarding Claim 19, Ichikawa et al shows the lighting assembly positioned in a recess on a ledge of case 11 with the edge of the light guide 12 positioned within the lighting recess behind the ledge (as shown in Figure 1A).  To provide the ledge on the panel is considered to be a matter of design choice.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al 2015/0109815 as modified by Kleo et al 2012/0320621 as applied to claim 11 above, and further in view of Yamada et al 9,862,301.
Regarding Claim 16, Ichikawa et al shows in Figure 1A, the light guide 12 comprises an edge 12d and the light source spaced from the illumination edge but fails to show an optical diverter between the light source assembly and illumination edge of the light guide.  Yamada et al teaches that it is known in the art in Figure 10B to provide an optical diverter which diverts the light source emission at a non-zero angle positioned between a light source assembly and an edge of a light guide 106.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Ichikawa et al to include an optical diverter between an edge of the light guide and the light source assembly in the same manner as taught by Yamada et al to provide increased illumination and greater control for the emitted light.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al 2015/0109815 as modified by Kleo et al 2012/0320621 as applied to claim 11 above, and further in view of Stavacus et al 2010/0014009.
Regarding Claim 20, Ichikawa et al fails to show the panel comprising a ceiling panel and wherein the panel body is arcuate shaped.  Stavacus et al teaches that it is known in the art in Figures 1-3 to provide an arcuate shaped panel body 10 as a ceiling panel (see para. 0032).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Ichikawa et al to be used as a ceiling panel and comprise an arcuate shape in the same manner as taught by Stavacus to provide more uses for the panel assembly as both references are directed to furnishing elements. 


Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 9 and 13 are considered to set forth allowable subject matter because Claims 9 and 13 set forth at least a portion of the insertion opening is uncovered.  This combination of limitations was not shown or suggested by the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang is cited of interest for showing in Figure 3, a lighting assembly for a vehicle which include a panel assembly with an edge lit light guide 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875